Citation Nr: 1426627	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-11 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low back disability.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to April 1984.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran testified before the undersigned in April 2014.  

Although the Agency of Original Jurisdiction (AOJ) did not certify the issue of TDIU as part of this appeal, the Veteran contended in his November 2009 notice of disagreement (NOD) that he could no longer work as a truck driver because it required him to sit for long periods of time and because his pain medication prevented him from driving his truck.  Therefore, the Board has jurisdiction to consider the issue of TDIU as part of the claim for an increased rating for his lumbar spine disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran testified at his April 2014 Board hearing that his service-connected low back condition has increased in severity since his last VA examination in 2009.  As such, remand is necessary to obtain an examination to ascertain the current nature and severity of the Veteran's service-connected lumbar spine disability, to include its impact on his employability.  Remand is also necessary to obtain outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records from the White City VA Medical Center (VAMC) dated since December 2012.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Then, schedule the Veteran for an examination to determine the current nature and severity of his service-connected lumbar spine disability, to include any related neurological manifestations.  The entire claims file (i.e., the paper claims file and any relevant medical records in the Veteran's VBMS and/or Virtual VA eFolder) should be made available to, and reviewed by, the examiner.  

In accordance with the latest worksheet for rating the spine, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the service-connected lumbar spine disability.  Any radiation of pain or other objective neurological findings should be set forth if identified.

After providing an assessment of the severity of the service-connected lumbar spine disability, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's service-connected lumbar spine disability renders him unable to secure or follow substantially gainful employment.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, to include entitlement to TDIU.  If any of the benefits sought on appeal remand denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



